Judgment for plaintiff in an action for separation on the ground of cruelty, awarding .plaintiff the custody of the child and directing defendant to pay twelve dollars a week for the support of plaintiff and the maintenance of the child, unanimously affirmed, with costs. In view of the fact that the court struck out all the testimony concerning what happened prior to October, 1927, finding No. 4 should be modified by striking out the words “ That during all the years that plaintiff has been the wife of the defendant, she ” and substituting therefor the words “ Since October, 1927, plaintiff.” Present —■ Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ.